Citation Nr: 0311936	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-14 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for 
bilateral hearing loss.

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for a right 
ankle disability.

3.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, E. C., R. O.

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
February 1953.  The veteran also served in the Reserves 
during which time he served on active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim seeking 
entitlement to service connection for a low back disability, 
and determined that the veteran had not submitted new and 
material evidence in order to reopen his claims of service 
connection for bilateral hearing loss, and residuals of a 
right ankle fracture.  

In March 2001, the veteran filed a claim for service 
connection for hemorrhoids and a broken nose.  These issues 
are referred to the RO for proper adjudication.  


FINDINGS OF FACT

1.  An unappealed RO decision in August 1992 denied the 
veteran's claim of service connection for bilateral hearing 
loss.  

2.  Evidence submitted subsequent to the August 1992 decision 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The RO's August 1992 decision which denied service 
connection for bilateral hearing loss is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2002).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for bilateral hearing 
loss has been submitted. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

At separation in February 1953, the veteran's lower 
extremities were evaluated as normal.  

The veteran's medical records from when he was in the 
Reserves show that as a civilian he was a machinist.  

The veteran's records from when he was on inactive duty for 
training (INACDUTRA) show that he twisted his right ankle 
while on duty on August 28, 1971.  Impression was twisted 
ankle.  On October 5, 1971, the veteran was found physically 
qualified for duty.  

The veteran's claim for a right ankle disability was denied 
in October 1979 because examinations after October 1971 did 
not show a disability of the right ankle.  






The veteran underwent a VA examination in August 1992.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
40
65
70
LEFT

10
35
65
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  

The veteran's claim was denied in August 1992 because it was 
shown that there was no acoustic trauma during service, 
ACDUTRA or INACDUTRA.  

In October 1992, the veteran stated that he was diagnosed 
with hearing loss in Charleston, South Carolina in 1970.  

In the veteran's November 1992 substantive appeal, he claimed 
that his hearing loss started when he joined the Reserves in 
1948.  He stated that he was a loader in a gun turret and was 
not given ear protection.  He stated that he put his fingers 
in his ears.  He described similar duties while on active 
duty.  

The veteran's claim for service connection for bilateral 
hearing loss was denied in August 1992.  Evidence submitted 
subsequent to the August 1992 denial is summarized below:

The veteran underwent an audiology examination at Army 
Hospital in July 2000.  
On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
70
90
85
LEFT
10
25
60
85
90

Speech audiometry revealed speech recognition ability of 65 
percent in the right ear and of 60 in the left ear.  
Assessment was mild to profound sensorineural hearing loss.  

The veteran was afforded a hearing before a traveling member 
of the Board in December 2002.  The veteran's wife testified 
that she knew of his hearing loss when they were married in 
1953.  


Analysis

Under 38 C.F.R. § 3.156 (a) (2002), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By decision dated August 1992, the RO denied the veteran's 
claim of service connection for bilateral hearing loss.  
Under applicable law and VA regulations, that decision is 
final, and the veteran's claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran. 38 U.S.C.A. § § 5108, 7105; 38 
C.F.R. §§ 3.104 (a), 3.156 (2002).  

It is determined that the veteran has submitted new and 
material evidence since the August 1992 decision in order to 
reopen his claim.  Since that time, the veteran's wife 
testified that the veteran was hard of hearing when he left 
service in 1953.  This statement is not cumulative and 
redundant.  She has not testified about his hearing before.  
Since the testimony relates that the veteran had hearing loss 
immediately after leaving service, the newly received 
evidence is of such significance that it must be considered 
in order to fairly decide the merits of the claim.  Thus, it 
is material to the veteran's claim.  Also, there is recent 
audiological evidence confirming a sensorineural hearing 
loss.  Accordingly, the claim is reopened, and must be 
considered in light of all the evidence, both old and new.  


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for bilateral hearing loss, the 
veteran's claim is reopened.  


REMAND

Although the RO sent the veteran notice of the Veterans 
Claims Assistance Act of 2000 (VCAA) regarding his claim for 
hemorrhoids and a broken nose, he has not been afforded 
notice of the VCAA as it relates to his claims for new and 
material evidence for a right ankle disability, and service 
connection for bilateral hearing loss and a low back 
disability.  

Although the Board had been sending notice to veterans where 
notification of the VCAA was deemed not to be adequate, the 
Federal Circuit recently held that the type of notice the 
Board was sending was invalid as it was contrary to 
38 U.S.C.A. § 5103A (West 2002).  Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  For that reason, the veteran's 
claim must be remanded so that the RO can prepare a VCAA 
letter.  

Regarding the veteran's claim for service connection for 
bilateral hearing loss, it is noted that the veteran's 
service personnel records are not of record.  Although the 
veteran claims that he worked in a gun turret while in the 
Navy, his DD-214 does not reflect this duty and his service 
personnel records are not of record.  His specialty number on 
his DD-214 shows his MOS as either "SN0032-23", with SN 
standing for seaman, or "SM0032-23", with SM standing for 
signalman.  The RO should attempt to obtain the veteran's 
service personnel records in order to clarify what the 
veteran's responsibilities were in service, and whether they 
involved anything that might have exposed him to acoustic 
trauma. 

If the service personnel records show that the veteran might 
have sustained acoustic trauma during service, then he should 
be afforded a VA examination to determine the nature and 
etiology of his hearing loss.  38 U.S.C.A. § 5103A (d) (West 
2002).  

Regarding the veteran's claim for service connection for a 
low back disability, the evidence shows that the veteran 
underwent a back fusion in February 1967 while at St. Joseph 
Hospital in Tampa.  An MRI from April 1989 shows an 
impression of degenerative disc disease at L3-4, L4-5, and 
L5-S1 with small central bulging discs.  
Although the service medical records from active duty and the 
Reserves do not show an injury to the veteran's low back, the 
RO should still attempt to obtain the records from the St. 
Joseph Hospital.  38 U.S.C.A. § 5103A (d) (West 2002).  

Regarding the veteran's claim for a right ankle disability, 
the evidence shows that he sprained his right ankle while on 
INACDUTRA in August 1971.  He should be afforded a VA 
examination to determine if he has a right ankle disorder 
secondary to his right ankle sprain from 1971.  38 U.S.C.A. 
§ 5103A (d) (West 2002).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's 
service personnel records in an attempt to 
verify the veteran's assertions concerning 
gun turret duties.  

2.  The RO should obtain the veteran's 
records from February 1967 regarding his 
low back fusion at St. Joseph Hospital in 
Tampa.  

3.  After paragraph one has been complied 
with, the RO should determine whether the 
veteran was exposed to acoustic trauma 
during service.  If it determines that the 
veteran was exposed to acoustic trauma 
during service, it should schedule the 
veteran for a VA examination to determine 
the nature and etiology of his hearing 
loss.     38 U.S.C.A. § 5103A (d).  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any right ankle 
disorders.  The examiner must thoroughly 
review the claims folder in conjunction 
with evaluating the veteran.  The 
examiner should specifically answer the 
following question:

Is it at least as likely as not that 
any current right ankle pathology 
can be attributed to the right ankle 
sprain noted during ACDUTRA in 1971.  

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

4.  The RO should send the veteran a VCAA 
letter, which cites the relevant portions 
of the Veterans Claims Assistance Act of 
2000 (VCAA), see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The letter should also 
cite the implementing regulations for the 
VCAA, which were also made effective 
November 9, 2000, for the most part. 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  The RO 
should inform the veteran that he has one 
year to respond to such letter, unless he 
waives the one year time period.  

5.  The RO should readjudicate the 
veteran's claim for service connection for 
degenerative disc disease of the lumbar 
spine, as well as for bilateral hearing 
loss, and whether the veteran has 
submitted new and material evidence to 
reopen his claim of service for a right 
ankle fracture.  If the benefit sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



